         Case 2:19-cr-00017-APG-VCF Document 80 Filed 03/02/21 Page 1 of 5




 1
     CHRISTOPHER CHIOU
 2   Acting United States Attorney
     Nevada Bar No. 14853
 3
     KIMBERLY M. FRAYN
 4   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     Tel: (702) 388-6336
 6
     Fax: (702) 388-6418
 7   Kimberly.Frayn@usdoj.gov

 8   Attorneys for the United States
 9
10                               UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF NEVADA
12
13   UNITED STATES OF AMERICA,                         Case No. 2:19-CR-00017-APG-VCF
14                  Plaintiff,
                                                       Stipulation To Continue Sentencing
15          v.                                         Hearing
                                                       (First Request)
16   JOHN BADEA,
17                  Defendant.
18
19          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

20   Chiou, Acting United States Attorney, and Kimberly M. Frayn, Assistant United States
21
     Attorney, counsel for the United States of America, and Jason R. Margolis, Esq., counsel
22
     for John Badea, (“Badea”), that the sentencing hearing in the abovementioned case,
23
24   which is currently scheduled for March 16, 2021, at 10:30 a.m., be continued and reset to

25   a date and time convenient to this Court, but for a period of not less than 14 days for the

26   following reasons:
        Case 2:19-cr-00017-APG-VCF Document 80 Filed 03/02/21 Page 2 of 5




 1          1.     The parties need additional time to prepare for the sentencing hearing.
 2          2.     Undersigned government counsel is preparing for jury trial in United States
 3   v. Rickon Wade, case number 2:21-cr-00001-GMN-BNW, which is set to begin on March
 4   8, 2021, and will run the bulk of that week. The government anticipates calling multiple
 5   witnesses to testify in Badea’s sentencing hearing and needs additional time to prepare
 6   them for their testimony. The government also needs additional time to respond to
 7   Badea’s formal objections to the PSR. ECF 72 and 73. The sentencing hearing is
 8   currently scheduled for March 16, 2021, at 10:30 a.m..
 9          3.     The parties have agreed to continue the sentencing hearing for at least 14
10   days so that the government has adequate time to submit a responsive pleading and
11   complete preparations for the witnesses’ testimony. Local Rule 32-1 provides that
12   sentencing memorandum must be filed 5 business days prior to the sentencing hearing,
13   and any response 3 business days prior to the hearing.
14          4.     The defendant is not incarcerated and does not object to the continuance.
15          5.     The parties agree to the continuance.
16          6.     The additional time requested herein is not sought for purposes of delay,
17   but merely to allow the parties sufficient time within which adequately prepare for the
18   sentencing hearing. Additionally, denial of this request for continuance could result in a
19   miscarriage of justice, and the ends of justice served by granting this request, outweigh
20   ///
     ///
21   ///
22
23
24
25
26
                                                   2
         Case 2:19-cr-00017-APG-VCF Document 80 Filed 03/02/21 Page 3 of 5




 1   the best interest of the public and the defendant in a speedy hearing.
 2           7.     This is the first stipulation to continue the sentencing hearing.
 3           DATED this 2nd day of March, 2021.
 4
                                                     CHRISTOPHER CHIOU
 5                                                   Acting United States Attorney
 6
       By /s/Jason R. Margolis, Esq.                 BY /s/ Kimberly M. Frayn
 7     JASON R. MARGOLIS, ESQ.                       KIMBERLY M. FRAYN
       Counsel for John Badea                        Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    3
        Case 2:19-cr-00017-APG-VCF Document 80 Filed 03/02/21 Page 4 of 5




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:19-CR-00017-APG-VCF
 4
                   Plaintiff,
 5                                                    Findings Of Fact, Conclusions Of Law
            v.                                        And Order
 6
     JOHN BADEA,
 7
                   Defendant.
 8
 9
10                                    FINDINGS OF FACT
11          Based on the pending Stipulation of counsel, and good cause appearing therefore,
12   the Court finds that:
13          1.     The parties need additional time to prepare for the sentencing hearing.
14          2.     Undersigned government counsel is preparing for jury trial in United States
15   v. Rickon Wade, case number 2:21-cr-00001-GMN-BNW, which is set to begin on March
16   8, 2021, and will run the bulk of that week. The government anticipates calling multiple
17   witnesses to testify in Badea’s sentencing hearing and needs additional time to prepare
18   them for their testimony. The government also needs additional time to respond to
19   Badea’s formal objections to the PSR. ECF 72 and 73. The sentencing hearing is
20   currently scheduled for March 16, 2021, at 10:30 a.m..
21          3.     The parties have agreed to continue the sentencing hearing for at least 14
22   days so that the government has adequate time to submit a responsive pleading and
23   complete preparations for the witnesses’ testimony. Local Rule 32-1 provides that
24   sentencing memorandum must be filed 5 business days prior to the sentencing hearing,
25   and any response 3 business days prior to the hearing.
26
                                                  4
         Case 2:19-cr-00017-APG-VCF Document 80 Filed 03/02/21 Page 5 of 5




 1           4.     The defendant is not incarcerated and does not object to the continuance.
 2           5.     The parties agree to the continuance.
 3           6.     The additional time requested herein is not sought for purposes of delay,
 4   but merely to allow the parties sufficient time within which adequately prepare for the
 5   sentencing hearing. Additionally, denial of this request for continuance could result in a
 6   miscarriage of justice, and the ends of justice served by granting this request, outweigh
 7   the best interest of the public and the defendant in a speedy hearing.
 8           7.     This is the first stipulation to continue the sentencing hearing.
 9           DATED this 2nd day of March, 2021.
10
11                                             ORDER

12           THEREFORE, IT IS HEREBY ORDERED that the sentencing hearing in the
13   above-captioned matters, currently scheduled for March 16, 2021, be vacated and
14
     continued to a date and time convenient to this Court, that is on April 6, 2021 at 9:00
15
     a.m. in Las Vegas Courtroom 6C.
16
17
18                       2nd day of March 2021.
             DATED this _____
19
20
                                                 ________________________________
21                                               HONORABLE ANDREW P. GORDON
                                                 United States District Court Judge
22
23
24
25
26
                                                    5
